THE STATE OF TEXAS
                                         MANDATE
TO THE 202ND DISTRICT COURT OF BOWIE COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 22nd
day of October, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Reginald Sanders, Appellant                               No. 06-14-00153-CR

                   v.                                     Trial Court No. 09-F-363-202

The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Reginald Sanders, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 2nd day of January, A.D. 2015.

                                                              DEBRA K. AUTREY, Clerk